Case 2:20-cv-00878-JLB-NPM Document 15 Filed 01/25/21 Page 1 of 2 PageID 45




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

CHARLES EDWARD DAEDA,

             Plaintiff,

v.                                            Case No. 2:20-cv-00878-JLB-NPM

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.


                                     ORDER

      The Commissioner moves to stay the case for ninety days, or until such time

as the Social Security Agency (“SSA”) regains the capacity to produce the certified

transcript of the record for this case. (Doc. 14.) The Commissioner represents that

he was unable to confer with the pro se Plaintiff under Local Rule 3.01(g) and, in

abundance of caution, represents that the motion is opposed. (Id.)

      Attached to the Commissioner’s motion is a sworn declaration by the

Executive Director of SSA’s Officer of Appellate Operations (“OAO”). (Doc. 14-1.)

The declaration provides that the SSA has transitioned to a “maximum telework

environment” due to the COVID-19 pandemic, and this transition has created

various workflow problems that have disrupted OAO’s normal procedures for

preparing appellate records in social security appeals. (Doc. 14-1.) These problems

have prompted the Commissioner to request a stay in this (and other) cases.

      After reviewing the Commissioner’s motion, the Court concludes that he has

shown a necessity for a stay. However, given the importance of receiving social
Case 2:20-cv-00878-JLB-NPM Document 15 Filed 01/25/21 Page 2 of 2 PageID 46




security benefits in a timely manner, the Court will stay the matter for sixty days.

If the Commissioner’s answer and administrative record are not filed within that

time, the Commissioner may move for an extension (provided the circumstances

justify one).

       Accordingly, it is ORDERED:

       1.       The Commissioner’s motion to stay proceedings (Doc. 14) is

                GRANTED IN PART. The case will be stayed for sixty days from

                the date this Order is filed.

       2.       The stay shall automatically lift upon the Commissioner’s filing of his

                answer and administrative record, or upon the expiration of the sixty-

                day stay—whichever comes first.

       ORDERED in Fort Myers, Florida, on January 25, 2021.




                                                2
